Name: Commission Regulation (EEC) No 1846/88 of 29 June 1988 on the supply of various lots of white sugar as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  beverages and sugar;  economic conditions
 Date Published: nan

 30 . 6 . 88 Official Journal of the European Communities No L 163/15 COMMISSION REGULATION (EEC) No 1846/88 of 29 June 1988 on the supply of various lots of white sugar as food aid Whereas given the situation on the sugar market and the special nature of the sector, the supplies should be taken from C-sugar produced outside the production quotas, as defined in Council Regulation (EEC) No 1 785/8 1 of 30 June 1981 on the common organization of the market in the sugar sector ^, as last amended by Regulation (EEC) No 1 107/88 (6) ; whereas under that Regulation refunds and monetary compensatory amounts may not be granted or export levies and monetary compensatory amounts may not be charged on exports of C-sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and, beneficiary organiations 300 tonnes of white sugar ; Whereas it is necessary to make these supplies in ¢ accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : HAS ADOPTED THIS REGULATION : Article 1 C-Sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 . .0 OJ No L 356, 18 . 12. 1987, p. 8 . 0 OJ No L 136, 26 . 5 . 1987, p. 1 . ( «) OJ No L 204, 25 . 7 . 1987, p. 1 . O OJ No L 177, 1 . 7. 1981 , p. 4. (6) OJ No L 110, 29 . 4. 1988 , p . 20 . No L 163/ 16 Official Journal of the European Communities 30 . 6. 88 ANNEX I 1 . Operation No (') : 980/87  Commission Decision of 30 July 1987 2. Programme : 1987 i 3. Recipient : Comores 4. Representative of the recipient (2) : Mr Said Ahmed Said Ali, Ministre des Finances, Moroni, BP 324, tel . : 217 67, Moroni 5. Place or country of destination : Comores 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) : white sugar of catgory 2 standard quality Council Regu ­ lation (EEC) No 793/72, (Official Journal of the European Communities No L 94 of 21 April 1972, page 1 ) meeting the requirements set out in Article 3 (3) of Regulation (EEC) No 2103/77 (Official Journal of the European Communities No L 246 of 27 September 1977, page 12) 8 . Total quantity : 100 tonnes 9 . Number of lots : one (2 parts : A  60 tonnes ; B  40 tonnes) 10 . Packaging and marking :(4) new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms. Marking on bags (at least 5 cm high) : 'ACTION No 980/87 / SUCRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE ISLAMIQUE DES COMORES / DESTINÃ  Ã LA VENTE' 1 1 . Method of mobilization Q : C-sugar produced in the Community as defined at (c) in the fourth subparagraph of Article 24 ( 1 ) of Regulation 1785/81 , as last amended by Regulation No 1107/88 , (Offi ­ cial Journal of the European Communities No L 110 of 29 April 1988, page 20) 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : A  Moroni , B  Mutsamudu 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 August 1988 18 . Deadline for the supply : 15 September 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 12 July 1988 at 12 noon (Brussels time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 26 July 1988 at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 August 1988 (c) deadline for the supply : 30 September 1988 22. Amount of the tendering security (*) : 15 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200, rue de la Loi , B-1049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) :  No L 163/ 1730 . 6 . 88 Official Journal of the European Communities ANNEX II 1 . Operation No ('): 117/88  Commission Decision of 30 July 1987 2. Programme : 1987 3 . Recipient : EDIMBA VEE, Ministerio do Comercio Interno, CP 1404, tel . : 33 79 84, Luanda 4. Representative of the recipient ^) : SE Mme Tavira, Ambassade d'Angola, 182 Rue Franz Merjay, 1180 Bruxelles, tel . : 344 49 86, telex : 63170 : EMBRUX B 5. Place or country of destination : Angola 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) : white sugar of catgory 2 standard quality Council Regu ­ lation (EEC) No 793/72, Official Journal of the European Communities No L 94 of 21 April 1972, page 1 ) meeting the requirements set out in Article 3 (3) of Regulation (EEC) No 2103/77 (Official Journal of the European Communities No L 246 of 27 September 1977, page 12) 8 . Total quantity : 200 tonnes 9 . Number of lots : one (2 parts : A 1 80 tonnes ; B 20 tonnes) 10 . Packaging and marking :(4) new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms. Marking on bags (at least 5 cm high) : 'ACÃ Ã O No 117/88 / AÃ Ã CAR / DOM DA COMUNIDADE ECONOMICA EUROPEIA A ANGOLA' 11 . Method of mobilization f) : C-sugar produced in the Community as defined at (c) in the fourth subparagraph of Article 24 ( 1 ) of Regulation 1785/81 , as last amended by Regulation No 1107/88, (Offi ­ cial Journal of the European Communities No L 110 of 29 April 1988 , page 20) 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : A Lobito ; B Namibia 16. Address of the warehouse and, if appropriate, port of landing : 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 August 1988 18 . Deadline for the supply : 15 September 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 12 July 1988 at 12 noon (Brussels time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 26 July 1988 at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 August 1988 (c) deadline for the supply : 30 September 1988 22. Amount of the tendering security (*) : 15 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) :  No L 163/ 18 Official Journal of the European Communities 30. 6. 88 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : ANNEX I : R.H. Wilkinson, Antenne des Comores, BP 559, Moroni, telex : DELCEC 212 KO ANNEX II : M. O Cuneen, DÃ ©lÃ ©gation CEE, 6, rua Rainha Ginga » Luanda, tel . : 39 30 38 telex  3397 PROQUIM AN (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 level. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate . 0 Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 0 In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (6) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987 p. 56) is not applicable . The rules given in Regu ­ lation 2630/81 of 10 September 1981 (OJ No L 258, 11 . 9 . 1981 , p. 16) apply to exportation of sugar supplied under this Regulation . 0 The rule provided at the second indent in point (a) of Article 18 (2) of Regulation (EEC) No 2103/77 is binding for determination of the sugar category.